   Case: 1:20-cv-00231-TSB Doc #: 10 Filed: 07/16/20 Page: 1 of 4 PAGEID #: 162




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 STEVEN WOOD,                                 :      Case No. 1:20-cv-231
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 JAMES M. BRONZIE, et al.,                    :
                                              :
        Defendants.                           :

                         ORDER GRANTING PLAINTIFF’S
                     MOTION FOR DEFAULT JUDGMENT (Doc. 8)

       This case is before the Court on the motion of Plaintiff Steven Wood for a default

judgment. (Doc. 8). Defendant did not respond.

                                 I.     BACKGROUND

       Plaintiff Steven Wood brings this action for declaratory judgment, breach of

contract, and unjust enrichment. Plaintiff seeks compensatory damages in the sum

certain amount of $152,500.00.

       Plaintiff filed the Complaint on March 24, 2020. (Doc. 1). Defendants were

served with a copy of the summons and Complaint on April 15, 2020. (Docs. 4, 5).

Pursuant to Federal Rule of Civil Procedure 12(a), Defendants were required to file and

serve an answer no later than May 6, 2020. To date, no responsive pleading has been

filed or served. On May 5, 2020, the Clerk properly entered a default. Subsequently,

Plaintiff filed the instant motion for default judgment. (Doc. 8).
   Case: 1:20-cv-00231-TSB Doc #: 10 Filed: 07/16/20 Page: 2 of 4 PAGEID #: 163




                           II.    STANDARD OF REVIEW

       Applications for default judgment are governed by Fed. R. Civ. P. 55(b)(2).

Following the clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a) and the party’s

application for default under Rule 55(b), “the complaint’s factual allegations regarding

liability are taken as true, while allegations regarding the amount of damages must be

proven.” Morisaki v. Davenport, Allen & Malone, Inc., No. 2:09-cv-298, 2010 U.S. Dist.

LEXIS 86241, at *1 (E.D. Cal. Aug. 23, 2010) (citing Dundee Cement Co. v. Howard

Pipe & Concrete Products, 722 F.2d 1319. 1323 (7th Cir. 1983)).

       While liability may be shown by well-pleaded allegations, this Court is required to

“conduct an inquiry in order to ascertain the amount of damages with reasonable

certainty.” Osbeck v. Golfside Auto Sales, Inc., No. 07-14004, 2010 U.S. Dist. LEXIS

62027, at *5 (E.D. Mich. June. 23, 2010). To do so, the civil rules “require that the party

moving for a default judgment must present some evidence of its damages.” Mill’s

Pride, L.P. v. W.D. Miller Enter., No. 2:07-cv-990, 2010 U.S. Dist. LEXIS 36756, at *1

(S.D. Ohio Mar. 12, 2010).

                                    III.   ANALYSIS

       Defendants having defaulted, the factual allegations in the complaint, except those

related to the amount of damages, are deemed true. Antoine v. Atlas Turner, Inc., 66 F.3d

105, 110 (6th Cir. 1995). Defendants’ failure to respond to the Complaint, application for

entry of default, or motion for default judgment has made it clear Defendants have no

intention of defending this action. Upon review of the record, the undersigned finds that


                                             2
   Case: 1:20-cv-00231-TSB Doc #: 10 Filed: 07/16/20 Page: 3 of 4 PAGEID #: 164




default judgment is warranted in this case. With liability established, the Court must

determine the extent of damages.

       To ascertain a sum of damages, Rule 55(b)(2) “allows but does not require the

district court to conduct an evidentiary hearing.” Vesligaj v. Peterson, 331 F. App’x 351,

354-55 (6th Cir. 2009). An evidentiary hearing is not required if the Court can determine

the amount of damages by computation from the record before it. HICA Educ. Loan

Corp. v. Jones, No. 4:12cv962, 2012 U.S. Dist. LEXIS 116166, at *1 (N.D. Ohio Aug.

16, 2012). The Court may rely on affidavits submitted on the issue of damages.

Schilling v. Interim Healthcare of Upper Ohio Valley, Inc., No. 2:06-cv-487, 2007 U.S.

Dist. LEXIS 3118, at *2 (S.D. Ohio Jan. 16, 2007).

       Here, Plaintiff seeks the sum certain of $152,500.00. As the amount claimed is

supported by the Complaint, the Purchase and Home Construction Agreement (Doc. 1-1),

and the Declarations of Andrew A. Spievack (Doc. 6-1) and Steven Wood (Doc. 8-1),

and is capable of ascertainment from definite figures contained in the documentary

evidence, a hearing on damages is not required. Accordingly, the Court finds that

Plaintiff is entitled to the sum certain of $152,500.00.

                                  IV.    CONCLUSION

       For these reasons, Plaintiff’s motion for default judgment (Doc. 8) is GRANTED.

Accordingly:

       1.      Plaintiff’s motion for default judgment (Doc. 8) is GRANTED;

       2.      Plaintiff is awarded judgment against Defendants James M. Bronzie and
               Bronzie Design & Build, LLC in the amount of $152,500.00; and

                                              3
  Case: 1:20-cv-00231-TSB Doc #: 10 Filed: 07/16/20 Page: 4 of 4 PAGEID #: 165




     3.     The Clerk shall enter judgment accordingly, whereupon this case is
            TERMINATED on the docket of this Court.

     IT IS SO ORDERED.

Date: 7/16/2020                                         s/ Timothy S. Black
                                                        Timothy S. Black
                                                        United States District Judge




                                         4
